Case 3:21-cr-00011-MHL Document 41 Filed 05/07/21 Page 1 of 1 PagelD# 144

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
UNITED STATES OF AMERICA
V. Criminal No.: 3:21er11-2
JAMIE FLORES MARROQUIN,
Defendant.
ORDER
This matter is before the Court for consideration of a Report and Recommendation of the
Magistrate Judge, (ECF No. 38), regarding Magistrate Judge Elizabeth W. Hanes’s acceptance of
Defendant Jamie Flores Marroquin’s plea of guilty to Count Five of the Indictment. On April
22, 2021, Magistrate Judge Hanes accepted Marroquin’s plea of guilty pursuant to a Federal Rule
of Criminal Procedure 11 proceeding conducted with the consent of Marroquin and counsel.
It appearing that Magistrate Judge Hanes made full inquiry and findings pursuant to Rule
11; that Marroquin was given notice of the right to file specific objections to the Report and
Recommendation that has been submitted as a result of the proceeding; and it further appearing
that no objection has been asserted within the prescribed time period, it is hereby ORDERED
that the Report and Recommendation of the Magistrate Judge is ADOPTED, (ECF No. 38), and
Marroquin is found guilty of Count Five of the Indictment.

It is SO ORDERED.

 

United States District Judge

Date: “/ 7 / z\
Richmond, Virginia
